United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-10186
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GRAYSON GUADALUPE GRIFFIN,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                  USDC No. 4:02-CR-00085-ALL-Y
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Grayson

Guadalupe Griffin, has moved for leave to withdraw and has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967).          A

copy of counsel’s motion and brief were sent to Griffin, but he

has not filed a response.    Our review of the brief and of the

record discloses no nonfrivolous issue for appeal.     Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10186
                               -2-

from further responsibilities, and the APPEAL IS DISMISSED.   See

5TH CIR. R. 42.2.